DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 37-40 and 42-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 37 recites the limitation “each said body” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
5.	Claim 53, lines 6-7, recites the limitation “the payload module is in the form of an unmanned aerial vehicle” or “in the form of a manned aerial vehicle” rendering the claim vague and indefinite, since it is unclear whether the payload module is being claimed as a manned or unmanned aerial vehicle or rather the payload module is only required to appear as a manned/unmanned aerial vehicle and therefore is not required to be a manned/unmanned aerial vehicle. Further, there is insufficient antecedent basis for the limitations “the form” in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 37-40, 42-53 and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmack et al. (US 9630712 B1), hereinafter “Carmack”.
8.	Regarding Claim 37, Carmack discloses a payload elevator system for providing a plurality of alternative payload elevator configurations (Abstract, c. 3, ln. 26-40, c. 4, ln. 26-32, c. 5, ln. 63 - c. 6, ln. 1, c. 6, ln. 38-52, c. 7, ln. 6-17 and c. 7, ln. 27-36; a payload elevator system with a plurality of alternative payload elevator configurations as seen in FIGS. 1-4, including a variety of alternative configurations based on the combination of different configurations as seen in FIGS. 1-4), each said payload elevator configuration being configured for transporting a payload module (c. 2, ln. 38-43, c. 3, ln. 18-25, c. 8, ln. 44-50 and c. 8, ln. 58-63; a payload 104/404 as seen in FIGS. 1-4), the payload elevator system comprising: 
- at least one body (102/202/302/402) having an engagement and release system
for selectively engaging and releasing the payload module with respect to the respective body (c. 8, ln. 51 - c. 9, ln. 13; an engagement and release system comprising of at least payload engagement mechanism 410 and attachment mechanism 412A/B/C engaging and releasing the payload module with respect each said body 102/202/302/402, and see c. 9, ln. 38 - c. 10, ln. 6 for a disclosure of a control system 900 for each elevator configuration such that each elevator configuration is capable of selectively engaging and releasing each payload module with respect to each body); 
- a modular propulsion system including a plurality of propulsion module sets (a modular propulsion system including a plurality of propulsion module sets 100A/B, 200A/B, 300 and 40 as seen in FIGS. 1-4), each said propulsion module set comprising at least one propulsion module (a propulsion module set by definition comprises at least one propulsion module in order to provide the required thrust (i.e. propulsion)), and including a coupling system for selectively coupling and decoupling each said propulsion module set with respect to each said body in turn  (a coupling system 106A/B of the configuration as seen in FIG. 1, a coupling system 205A/B and 206A/B of the elevator configuration as seen in FIGS. 2, a coupling system 412A/B/C of the configuration as seen in FIG. 4 for selectively coupling and decoupling each propulsion module set with respect to each said body 102/202/302/402), each said propulsion module configured for providing the respective said propulsion module set with a respective module thrust (propulsion modules are by definition configured to provide thrust for a propulsion module set that is a part of); 
- said payload elevator system being configured for enabling selectively and alternately coupling any one of a plurality of alternative combinations of said propulsion module sets to said body to thereby provide a corresponding plurality of alternative said payload elevator configurations (as previously discussed, the elevator system provides a system for forming a multitude of configurations as well as a combination of configurations for alternative forming alternative configurations as seen in FIGS. 1-4), 
- each said combination of said propulsion module sets being chosen from said plurality of propulsion module sets to thereby provide the corresponding said payload elevator configuration with a desired collective thrust, said desired collective thrust including a summation of the said module thrusts of at least a portion of the said propulsion modules of the respective said combination of said propulsion module sets, said desired collective thrust being sufficient at least for enabling the payload elevator configuration to transport the payload module to a desired altitude when coupled to the respective payload elevator configuration (c. 2, ln. 14-31, c. 3, ln. 48-55, c. 4, ln. 26-32, c. 7, ln. 6-16 and c. 8, ln. 13-17; with consideration of each elevator configuration as depicted in FIGS. 1-4 comprising of respective propulsion modules sets 100A/B, 200A/B, 300 and 400 which by definition provide an amount of thrust which collectively positions each body 102, 202, 302 and 402, that of which includes respective payloads 102 and 404, at a predetermined altitude for each body to performs its intended mission and perform horizontal flight, as such the amount of thrust generated must be a sufficient amount of thrust (i.e. collective thrust including a summation of module thrusts) for positioning each body and its respective payload at the required altitude); and
wherein each said payload elevator configuration (the plurality of elevator configuration as seen in FIGS. 1-4) is further configured for releasing the payload module from the respective said payload elevator configuration at said desired altitude and returning to a base station (c. 8, ln. 58-63 discloses the engagement and release system such as the payload engagement mechanism 410 and the attachment mechanism 412A/B/C engaging and releasing the payload, and c. 9, ln. 38 - c. 10, ln. 6 discloses a control system 900, as seen in FIG. 9, implemented on each of the elevator configurations and configured such that each elevator configuration is capable of selectively releasing each payload module from each respective body of each payload configuration at any desired altitude and returning to a base station is intended).
9.	Regarding Claim 38, Carmack disclose the payload elevator system according to claim 37, further comprising one of the following: 
- a controller configured for operating said engagement and release system for selectively releasing the payload module with respect to said body under predetermined conditions (c. 13, ln. 38 - c. 14, ln. 6; controller 900 configured for operating the engagement and release system for releasing each respective payload module 102/402 with respect bodies 102/202/302/402 under predetermined conditions such as at least a predetermined altitude as seen in FIGS. 6-9), the payload module having been previously engaged with respect to said body via said engagement and release system (each payload module 104/404 previously engaged with respect to each body 102/202/302/402 as discussed above, regarding claim 37).
10.	Regarding Claim 39, Carmack discloses the payload elevator system according claim 37, configured for providing a range of alternative elevator configurations corresponding to a range of thrust options for lifting a corresponding range of payload weights provided by the payload module (a range of alternative configurations as seen in FIGS. 1-4 as well as a combination of the different configurations and having a different number of propulsion module sets, each, by definition would provide a range of thrust options, as such the configurations as disclosed are capable of performing the function of lifting a corresponding range of payload weights provided by the payload module). 
11.	Regarding Claim 40, Carmack discloses payload elevator system according to claim 37, wherein for at least one said payload elevator configuration the corresponding said combination of said propulsion module sets provides a corresponding said desired collective thrust for matching with a payload weight of the payload module (as previously discussed, each elevator configuration with respective propulsion module sets must provide a required amount of thrust for lifting each payload and positioning the payload at a predetermined altitude, by definition any vehicle having a propulsion system requires an amount of thrust to be generated that would at least match the total weight of the vehicle, including the payload, the propulsion system and etc.)
12.	Regarding Claim 42, Carmack discloses the payload elevator system according to claim 37, including one of the following: 
- wherein each propulsion module includes at least one gas turbine engine (c. 4, ln. 19-22).
13.	Regarding Claim 43, Carmack discloses the payload elevator system according to claim 37, including one of the following:
	- wherein at least one said propulsion module set comprises one said propulsion module (propulsion modules of respective propulsion module sets 100A/B, 200A/B, 300 and 400 as discussed above, regarding claim 37).
14.	Regarding Claim 44, Carmack discloses the payload elevator system according to claim 37, wherein at least one said propulsion module set comprises a plurality of said propulsion modules (a plurality of said propulsion modules as discussed above, regarding claim 37)
15.	Regarding Claim 45, Carmack discloses the payload elevator system according to claim 37, wherein each said propulsion module set comprises a plurality of said propulsion modules (a plurality of said propulsion modules as discussed above, regarding claim 37).
16.	Regarding Claim 46, Carmack discloses the payload elevator system according to claim 37, wherein each propulsion module set comprises a plurality of said propulsion modules mounted to a mounting structure (a mounting structure such as the surrounding structure (i.e. body) of said propulsion modules of each respective propulsion module set 100A/B, 200A/B, 300 and 400 as seen in FIGS. 1-4).
17.	Regarding Claim 47, Carmack discloses the payload elevator system according to claim 37, wherein said coupling system is configured for selectively coupling and decoupling each said propulsion module set with respect to at least one of a plurality of attachment sites on the body (a plurality of attachment sites which includes each coupling system 205A/B and 206A/B of the elevator configuration as seen in FIGS. 2, a coupling system 412A/B/C of the configuration as seen in FIG. 4 for selectively coupling and decoupling each propulsion module set with respect to each said body 102/202/302/402).
18.	Regarding Claim 48, Carmack discloses the payload elevator system according to claim 47, wherein said body comprises a plurality of said attachment sites (a plurality of attachment sites as discussed above, regarding claim 47).
19.	Regarding Claim 49, Carmack discloses the payload elevator system according to claim 37, wherein a spatial orientation of each said propulsion module sets or of each said propulsion module with respect to the body remains fixed once coupled thereto (a spatial orientation of each propulsion modules sets 100A/B, 200A/B, 300 and 400 with respect to each respective body, 102/202/302/402 as seen in FIGS. 1-4 remains fixed).
20.	Regarding Claim 50, Carmack discloses the payload elevator system according to claim 37, 
including one of the following:
wherein a spatial orientation of the propulsion mode sets with respect to the body is 
variable, providing a variable vectored thrust to the payload elevator configuration (c. 3, ln. 44-62; a variable special orientation of propulsion module sets 100A/B with respect to body 102 due to engagement received 106A being configured to rotate and tilt and propulsion module sets 100A/B and thereby providing a vectored thrust to the payload elevator configuration as seen in FIG. 1).
21.	Regarding Claim 51, Carmack discloses the payload elevator system according to claim 37, including one of the following:
	-     wherein each said payload elevator module configuration is configured as an unmanned aerial vehicle (c. 2, ln. 14-21).
22.	Regarding Claim 52, Carmack discloses a composite air vehicle configuration (a composite aerial vehicle configuration as seen in FIGS. 1-4), comprising: 
- a respective payload elevator configuration, the payload elevator configuration being defined by and provided by the payload elevator system defined in claim 37 (the payload elevator configurations as discussed above, regarding Claim 37), and 
- at least one said payload module reversibly engaged to said payload elevator configuration via the corresponding said engagement and release system (a payload module reversible engaged to the elevator configuration as seen in FIGS. 3-4 via engagement and release system 410 and 412A/B/B).
23.	Regarding Claim 53, Carmack discloses the composite aerial vehicle configuration according to claim 52, including one of the following:
	-     wherein the payload module is a powered air vehicle (c. 3, ln. 21-25). 
24.	Regarding Claim 55, Carmack discloses a method of providing a plurality of alternative payload elevator configurations (a plurality of alternative payload configurations as seen in FIGS. 1-4 and as discussed above, regarding claim 37), each said payload elevator configuration being configured for transporting a payload module (each payload elevator configuration configured for transporting a respective payload module 104/404 as discussed above, regarding claim 37), the method comprising:
	providing the payload elevator system as defined in claim 37 (the payload elevator system as disclosed above, regarding claim 37); 
choosing a said combination of said propulsion module sets from said plurality of propulsion module sets (a combination of propulsion module sets 100A/B, 200A/B, 300 and 400 as discussed above, regarding claim 37); 
coupling said chosen combination of said propulsion module sets to said body to thereby provide the corresponding said payload elevator configuration with a desired collective thrust (propulsion module sets 100A/B, 200A/B, 300 and 400 to respective bodies 102/202/302/402 of respective payload elevator configurations as seen in FIGS. 1-4 and discussed above, regarding claim 37).
25.	Regarding Claim 56, Carmack discloses the method according to claim 55, further comprising engaging (via engagement mechanism 410 and 412A/B/C as seen in FIG. 4) at least one said payload module (404) to say payload elevator configuration to provide a composite air vehicle (composite air vehicle as seen in FIG. 4).

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 54 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Carmack et al. (US 9630712 B1).
28.	Regarding Claim 54, Carmack discloses the composite aerial vehicle configuration according to claim 52, including of the following:
	-     wherein a first all-up weight of the payload module is a percentage of a second all-up weight of the composite air vehicle (an all weight of each payload module 104 and 204 of each of the respective composite air vehicles as seen in FIGS. 1-4 is by definition a percentage of each respective aerial vehicle since each air vehicle includes each respective payload module).
	Carmack is silent regarding the percentage being greater than 50%, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite air vehicle as taught by Carmack such that the all up weight of the payload module is of a percentage greater than 50% of the all up weight of the composite air vehicle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In doing so, the composite aerial vehicle is capable of conserving power and maintaining flight operations while utilizing an amount thrust which is less than an amount of thrust that is required to provide flight operations of the composite aerial vehicle which also includes the payload module, including the weight of the payload module. 
29.	Regarding Claim 57, Carmack discloses the composite aerial vehicle configuration according to claim 37, including of the following:
	-     wherein a first all-up weight of the payload module is a percentage of a second all-up weight of the composite air vehicle (an all weight of each payload module 104 and 204 of each of the respective composite air vehicles as seen in FIGS. 1-4 is by definition a percentage of each respective aerial vehicle since each air vehicle includes each respective payload module).
	Carmack is silent regarding the percentage being greater than 50%, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite air vehicle as taught by Carmack such that the all up weight of the payload module is of a percentage greater than 50% of the all up weight of the composite air vehicle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In doing so, the composite aerial vehicle is capable of conserving power and maintaining flight operations while utilizing an amount thrust which is less than an amount of thrust that is required to provide flight operations of the composite aerial vehicle which also includes the payload module, including the weight of the payload module. 

Response to Arguments
Applicant's arguments filed on 10/06/2022 have been fully considered but they are not persuasive. 
With regard to argument pertaining to rejections under 35 USC 102 and 103, the applicant asserts that the Carmack is silent to the “at least one body having an engagement and release system for selectively engaging and releasing the payload module with respect to the respective said” and “each said payload elevator configuration is further configured for releasing the payload module from the respective said payload elevator configuration at said desired altitude and returning to a base station” on p. 12-13 and 15-16 of the remarks. The arguments are not found to be persuasive. The applicant is reminded that the functional recitation of “at least one body having an engagement and release system for selectively engaging and releasing the payload” only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

	In this case, Carmack discloses exactly that as discussed above regarding the rejection of claim 1. Carmack discloses an engagement and release system being disclosed as a payload engagement mechanism 410 and attachment mechanism 412A, 412B, 412C for engaging and releasing the payload as well as a control system (i.e. controller) 900 as characterized in FIG. 9 which provides the equivalent structure such that Carmack’s invention is also capable of performing the selective engagement and release of the payload. Thus, a recitation of “for selectively” is merely a functional recitation of the capabilities of the payload elevator system and does not require additional structure or any structure that differentiates the claimed invention from the prior art. Similarly, the same rational is also equally applicable to the amendments (i.e. last paragraph) of claim 37. As stated above, the recitation of the limitation “for releasing the payload module from the respective said payload elevator configuration” is merely a functional limitation and the prior art is needs only to be capable of performing such function, and the recitation of the limitation “at said desired altitude and returning to a base station” is a recitation of an intended use and is not required per claim 37. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Carmack’s invention is fully capable of performing the functions, including the manner in which the system is intended to be employed considering Carmack discloses all of the structural limitations of claim 37. The applicant is remined that claim 37 is claiming an apparatus and does not pertain to a process (i.e. method) of operating a payload elevator system as such the prior art is not required to demonstrate or suggest the steps of performing functions as well as performing steps in a particular order for an apparatus claim.
	In regards to additional arguments regarding how Carmack is intended to be employed on p. 15-16 of the remarks, the examiner respectfully disagrees. For instance, Carmack discloses a plurality of configurations, c. 3, ln. 26-40, such that the elevator system can have a plurality of configurations such as any of the distinct configuration as at least seen in FIGS. 1-4 as well as having a combination of propulsion module sets implemented on the body. As such, considering body 402 as seen in FIG. 4, and similar to the applicant’s disclosure, body 402 is capable of accommodating propulsion module sets on the wings and at different locations of the wings (see FIGS. 1-2), as well as on the bottom portion of the body 402 as seen in FIGS. 3-4. Therefore, with consideration of such teachings, regardless of at least one propulsion module being separated from the body, the body is capable of hosting multiple propulsion module sets such that the elevator system is capable of both releasing the payload module at a desired altitude as well as returning to a base station while utilizing any one of the propulsion modules that is not limited to the propulsion module that is being “separated” from the body. Furthermore, claim 37, as currently recited, can be interpreted such that the payload comprises the propulsion modules such that they form a single uni. Absent of any recitation separating the payload from the propulsion module sets, and both of which being similarly coupled and uncoupled (i.e. released) to and from the body, then it is respectfully submitted that the claimed invention is structurally indistinguishable from the prior art. 
As a note, with consideration of the prior art made of record, the applicant may consider amending claim 37 to focus on the precise connection of the propulsion modules to the body as characterized in FIG. 5. For example, see Eschmann, Ikeda, Piasecki et al., Brotherton-Ratcliffe et al., Rasehv and Almuhairbi (previously provided on PTO-982) which are equally applicable to claim 37 as it is currently recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642